Citation Nr: 1546496	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-16 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder to include peptic ulcer disease (PUD), to include as secondary to service-connected psychiatric disability.

2.  Entitlement to service connection for a skin disorder to include recurrent zoster (shingles), to include as secondary to service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1986 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for ulcers and shingles.  The Veteran timely appealed that decision.

The Veteran and his spouse testified at a Decision Review Officer (DRO) hearing at the Regional Office in February 2014; a transcript of that hearing is associated with the claims file.

The Veteran additionally disagreed with his assigned evaluation for his psychiatric disability in the May 2011 rating decision.  A statement of the case was issued in March 2014, but the Veteran did not perfect the appeal.  See 38 C.F.R. § 20.200 (2015) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examination of his gastrointestinal and skin disorders in April 2011, at which time he was diagnosed with recurrent zoster (shingles) and peptic ulcer disease (PUD).  The examiner, however, indicated that he could not give an opinion regarding the etiology of pertinent disability without resorting to mere speculation with respect to both of those diagnosed conditions.  The examiner stated that in addition to stress and anxiety, there were several other risk factors and that he could not determine based on the objective evidence the "individual contributions, if any, made by each of these factors in the development and recurrence of the Veteran's shingles and PUD."  The Board notes that this opinion is inadequate.  Therefore, a remand is necessary in order to obtain another VA examination and medical opinions from a different examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Gainesville and St. Augustine VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since March 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his gastrointestinal and skin disorders, which is not already of record, including any ongoing treatment with Baptist Primary Care and Dr. R.T.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with a physician, other than the one who conducted the previous examination, to determine the nature and etiology of any gastrointestinal disorder.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After the examiner has obtained review of the claims file and examination the Veteran, the examiner should identify any gastrointestinal disorder found, to include peptic ulcer disease (PUD).  

For each gastrointestinal disability found, the examiner should indicate whether it at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

If not, the examiner should indicate whether it at least as likely as not (50 percent or greater probability) was caused or aggravated by his service-connected psychiatric disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner should address the Veteran's lay statements that he began treating his gastrointestinal symptomatology with Tums shortly after discharge from service, and that he self-medicated his symptoms for several years prior to seeking formal treatment for his condition.  
The examiner should also specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also address the previous April 2011 examination report and the examiner's opinions in his/her own opinions, the medical treatise evidence the Veteran has submitted regarding PUD and its association with psychiatric disorders, as well as any other pertinent evidence of record.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination with a physician, other than the one who conducted the previous examination, to determine the nature and etiology of any skin disorder.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After the examiner has obtained review of the claims file and examination the Veteran, the examiner should identify any skin disorder found, to include recurrent zoster (shingles).  

For each skin disability found, the examiner should indicate whether it at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

If not, the examiner should indicate whether it at least as likely as not (50 percent or greater probability) was caused or aggravated by his service-connected psychiatric disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner should also specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also address the previous April 2011 examination report and the examiner's opinions in his/her own opinions, as well as any other pertinent evidence of record.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for gastrointestinal to include ulcers and skin to include recurrent zoster (shingles) disorders, both to include as secondary to service-connected psychiatric disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




